This is an appeal by Thomas J. Basknight and wife from the judgment following the construction which his Honor, Judge Moore, has placed upon the tenth clause of the last will and testament of W. D. Davenport. The language of this clause (which the reporter will set forth in full) is too plain to admit of any other construction than that which his Honor has placed upon it, to wit: "That only the children of Catherine Harrell begotten by Henry Harrell, the children of Chloe Davenport begotten by David Davenport, and the children of Alfred Davenport by his wife Penelope are entitled, and not the children of the said Catherine, Chloe and Alfred generally.
This being so, the decision of the other questions growing out of the changed circumstances by death, assignment of interest, etc., follow as a matter of course, and we fully concur with (178) his Honor in all the conclusions at which he has arrived.
PER CURIAM.                                                   Affirmed.